Name: Commission Regulation (EEC) No 2136/81 of 28 July 1981 amending Regulation (EEC) No 263/81 laying down detailed rules for the import arrangements provided for by Regulations (EEC) No 217/81 and (EEC) No 218/81 in the beef and veal sector
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 29 . 7 . 81 Official Journal of the European Communities No L 209/ 13 COMMISSION REGULATION (EEC) No 2136/81 of 28 July 1981 amending Regulation (EEC) No 263/81 laying down detailed rules for the import arrangements provided for by Regulations (EEC) No 217/81 and (EEC) No 218/81 in the beef and veal sector Whereas the measures provided for in this Regulation are in accordance with the Management Committee for Beef and Veal , HAS ADOPTED THIS REGULATION : Article 1 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 217/81 of 20 January 1981 opening a Community tariff quota for high-quality fresh, chilled or frozen beef and veal falling within subheadings 02.01 A II a) and 02.01 A II b) of the Common Customs Tariff ('), and in particular Article 2 thereof, Whereas Commission Regulation (EEC) No 263/81 (2) laid down detailed rules for the application of the import arrangements provided for in Regulation (EEC) No 217/81 in the beef and veal sector ; whereas a further non-member country has undertaken for the products in question to issue certificates of authenti ­ city guaranteeing their origin ; whereas, accordingly, the exact definition of the products and the list of authorities empowered to issue the certificates of authenticity should be supplemented ; Regulation (EEC) No 263/81 is hereby amended as follows : 1 . The following sentence is added to Article 1 ( 1 ) (d) : 'Meat graded A2, A3 and A4 under the standards of the Canadian Ministry of Agriculture automatically meets the definition above .' 2 . Annex II is replaced by the Annex to this Regula ­ tion . Article 2 This Regulation shall enter into force on 1 August 1981 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 28 July 1981 . For the Commission The President Gaston THORN (') OJ No L 38, 11 . 2 . 1981 , p . 1 . ( 2 ) OJ No L 27 , 31 . 1 . 1981 , p . 52. No L 209/ 14 Official Journal of the European Communities 29 . 7 . 81 ANNEX LIST OF AUTHORITIES IN EXPORTING COUNTRIES EMPOWERED TO ISSUE CERTIFICATES OF AUTHENTICITY  JUNTA NACIONAL DE CARNES for meat originating in Argentina , answering the definition in Article 1 ( 1 ) (a).  AUSTRALIAN MEAT AND LIVESTOCK CORPORATION for meat originating in Australia : ( a) answering the definition in Article 1 ( 1 ) (b) ; (b) referred to in Article 1 (2).  INSTITUTO NACIONAL DE CARNES ( INAC) for meat originating in Uruguay answering the definition in Article 1 ( 1 ) (c).  FOOD SAFETY AND QUALITY SERVICE (FSQS) OF THE UNITED STATES DEPART ­ MENT OF AGRICULTURE (USDA) for meat originating in the United States of America , answering the definition in Article 1 ( 1 ) (d).  FOOD PRODUCTION AND INSPECTION BRANCH-AGRICULTURE CANADA, DIREC ­ TION GÃ NÃ RALE, PRODUC TION ET INSPECTION DES ALIMENTS  AGRICULTURE CANADA for meat originating in Canada , answering the definition in Article 1 ( 1 ) (d).